Citation Nr: 1508195	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-08 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left knee patellofemoral syndrome, to include as secondary to service-connected right knee and low back disorders.

2.  Entitlement to service connection for left hip strain, to include as secondary to service-connected right knee and low back disorders.

3.  Entitlement to a rating in excess of 10 percent for scarring due to a hysterectomy and right salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse
ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision, by the Roanoke, Virginia, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for left knee patellofemoral syndrome and service connection for left hip strain, both claimed as secondary to the service-connected right knee disorder and low back disorder.  That rating decision also denied a claim for a rating in excess of 10 percent for scarring due to a hysterectomy and right salpingo-oophorectomy.  The Veteran testified at a hearing before a Decision Review Officer (DRO) in January 2013.  A transcript of that hearing has been associated with the claims folder.  

On April 22, 2014, the Veteran and her husband appeared and offered testimony at a hearing before the undersigned in Washington, D.C.  A transcript of the hearing is of record.  

The issue of entitlement to a rating in excess of 10 percent for scarring due to right knee surgery was raised at the April 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

(The issues of entitlement to service connection for left knee patellofemoral syndrome and service connection for left hip strain are addressed in the remand that follows the decision below.)  


FINDING OF FACT

At the April 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim of entitlement to a rating in excess of 10 percent for scarring due to a hysterectomy and right salpingo-oophorectomy.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to a rating in excess of 10 percent for scarring due to a hysterectomy and right salpingo-oophorectomy have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue, or issues, in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2013).  

At her personal hearing in April 2014, the Veteran stated that she wished to formally withdraw the appeal of the claim of entitlement to a rating in excess of 10 percent for scarring due to a hysterectomy and right salpingo-oophorectomy.  

As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal, and it is dismissed.  


ORDER

The appeal for entitlement to a rating in excess of 10 percent for scarring due to a hysterectomy and right salpingo-oophorectomy is dismissed.  


REMAND

Under VA's duty to assist, VA is obliged to perform a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

After examining the record, the Board concludes that further assistance to the veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The specific bases for remand are set forth below.  

The service treatment reports (STRs) show that the Veteran was seen in January 1992 for evaluation of painful legs; she noted that she had been having recurrent pain and swelling in both legs and feet.  It was also noted that the Veteran had been diagnosed with mechanical low back pain with some compression.  The assessment was diffuse leg pain of unknown etiology.  In February 1995, she was seen for complaints of pain in both knees; the assessment was patellofemoral syndrome, acute.  In September 1995, the Veteran was seen for follow-up evaluation of bilateral retropatellofemoral pain syndrome in the left knee; it was noted that the left knee pain resolved with nonsteroidal anti-inflammatory medication.  

Post-service treatment records, VA as well as private treatment reports, dated from July 2007 to February 2010 show that the Veteran received clinical attention and treatment for complaints of bilateral knee pain; she was diagnosed with degenerative joint disease of the knees.  Among the records is a copy of a letter sent to the Veteran by her primary care physician at the VAMC, dated August 9, 2007, wherein she informed the Veteran that x-ray of the low back revealed that she had scoliosis that could also be affecting her knee pain.  A private treatment note, dated in April 2009, reflects an assessment of left knee pain, probable patellofemoral syndrome.  In January 2010, the Veteran was seen at Sentara Hospital with complaints of bilateral hip pain, left worse than right; she was diagnosed with left hip pain.  She was subsequently diagnosed with left hip flexor tendonitis and left trochanteric bursitis.  During a physical therapy session in February 2010, the therapist noted an assessment of ongoing right knee pain that may be contributing to the left hip dysfunction.  

At the DRO hearing in June 2013, the Veteran indicated that she started noticing problems with her left knee in 2007.  The Veteran related that the therapist had indicated that the left knee and hip problems developed as a result of having surgery on her right knee and the scoliosis in her back because she was putting more weight on her left side, which made the left knee and hip go bad.  She was sent to physical therapy.  The Veteran indicated that she currently experiences pain under the kneecaps.  

At her hearing in April 2014, the Veteran reported that she can no longer do the things she used to do because of her left knee and hip disorders.  She noted that she really noticed the changes in her left knee and hip after the right knee surgery and her diagnosis of scoliosis of the lumbar spine.  She noted that she is currently receiving physical therapy for the left hip and left knee; her therapist stated that her problems with the left knee and hip could be from the right knee surgery.  The Veteran's husband reported that she had always been physically fit; however, after the surgery, her physical fitness had declined because she can no longer do the things that she used to do.  The service representative argued that the back and right knee disorders were the cause of the Veteran's left hip and knee problems.  The Veteran maintained that the QTC examiners spent very little time examining her and were unable to determine the etiology of her left knee and left hip disorders.  It was requested that the Veteran be afforded another VA examination.  

The Veteran was afforded a QTC examination in August 2010, at which time the examiner stated that, based on the available information and physical examination, the left knee patellofemoral syndrome was less likely as not caused by or a result of her mechanical low back pain or the right knee condition.  The examiner further stated that the current left knee condition was more likely than not an independent condition and less likely as not related to her back condition or her right knee condition.  

On the occasion of a subsequent QTC examination in December 2010, the examiner stated that there was no diagnosis of a left knee disorder because there was no pathology that would lead to a diagnosis.  The examiner reported that record reviews revealed continued normal left knee examinations; she stated that a left knee condition would have to be diagnosed for an opinion to be rendered.  However, in an addendum to the above examination, the examiner observed that abnormal gait from the back or right knee condition has the potential to cause the condition in the left knee, as knee joints are particularly susceptible to this type of secondary injury due to the hinge design of the joint.  With respect to the left hip, the examiner stated that the left hip condition took place in 2008 and it was noted as an active problem.  The examiner further stated that the current diagnosis was not service related because there was evidence in the medical record explaining the non-relationship; the explanation was that there was no sufficient evidence in the medical record to support a chronic hip condition to connect secondary to the back.  The examiner stated that the hip strain diagnosed was most likely a transient condition.  

In light of the internally inconsistent nature of the December 2010 QTC examiner's opinion, a new VA opinion is needed. 38 C.F.R. §§ 3.312(c) (3); 3.159(c) (4) (2012); see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that VA must provide an examination that is adequate for rating purposes). (noting that if VA provides the appellant with an examination, the examination must be adequate).

The Board also finds the December 2010 QTC examination to be inadequate in that, while the examine stated that the left hip disorder was not caused by the service-connected low back and right knee disorders, that opinion fails to consider whether the Veteran's left hip disorder was aggravated by her service-connected right knee and low back disabilities.  Indeed, secondary service connection is a two-part issue that involves causation and/or aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2013).  As such, the Board finds that a remand is necessary in order to obtain an opinion that is more thorough than the current opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  

To ensure that VA has met its duty to notify and to assist the Veteran in developing the facts pertinent to her claim and to ensure full compliance with due process requirements, the case is REMANDED to AOJ for the following actions: 

1.  The AOJ should also contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for any left knee and/or left hip complaints.  After the Veteran signs the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with her file.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.  

2.  Thereafter, the Veteran should be scheduled for a VA examination to ascertain the nature and etiology of her claimed left knee and left hip disabilities.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (The VA examiner must also review the Virtual VA records prior to providing the requested opinion.)   All appropriate tests and studies should be conducted.  The examiner should thereafter be asked to provide an opinion as to whether any current left knee or left hip disorder is at least as likely as not (i.e., a 50 percent or higher degree of probability) caused by her service-connected right knee and/or low back disabilities, or is aggravated by (i.e., increased in disability by) her service-connected right knee and/or low back disability.  A complete rationale for the opinions expressed must be provided by the examiner.  (If the examiner finds no diagnosed disability, this should be explained and reconciled with other evidence suggesting current pathology.)

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case.  Thereafter, the Veteran and her representative should be given opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


